COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 THE STATE OF TEXAS,                           §               No. 08-15-00002-CR

                      State,                   §                 Appeal from the

                                               §                409th District Court
 DANIEL VILLEGAS
                                               §             of El Paso County, Texas
                      Appellee.
                                               §                (TC# 940D09328)

                                            §
                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file

the brief until October 22, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before October 22, 2015.

       IT IS SO ORDERED this 4th day of September, 2015.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.